United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION, Quantico, VA,
Employer

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1832
Issued: March 14, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 29, 2017 appellant filed a timely appeal from a June 28, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish more than 21
percent binaural hearing loss, for which he previously received a schedule award.
1
Appellant indicated on the AB-1 form that he was appealing from an August 23, 2017 OWCP decision. The
Board notes, however, that that the record does not contain an adverse final decision issued by OWCP on that date.
The only final adverse decision within the Board’s jurisdiction is the June 28, 2017 merit decision. Appellant
subsequently submitted a corrected AB-1 form, noting that he wished to appeal from the June 28, 2017 merit
decision.
2

5 U.S.C. § 8101 et seq.

On appeal appellant contends that he has greater hearing loss, noting that Dr. Stephen
Bane, a Board-certified otolaryngologist, and Brittany Komes, a clinical audiologist, determined
that he had 28 percent hearing loss. He asserts that the medical opinion of OWCP’s district
medical adviser (DMA) is not entitled to the weight of the medical evidence.
FACTUAL HISTORY
On November 12, 2015 appellant, then a 66-year-old retired supervisory special agent,
filed an occupational disease claim (Form CA-2) alleging hearing loss as a result of noise
exposure at work. He claimed that he was exposed to firearm noise while firing various caliber
firearms during Special Weapons and Tactics (SWAT) operations. Appellant also claimed that
he was exposed to helicopter noise and flash bangs during SWAT operations. He first became
aware of his condition and its relationship to his federal employment on August 30, 2013.
Appellant related that he did not realize that his alleged work-related injury would worsen over
the years.
OWCP, by development letter dated November 18, 2015, informed appellant of the
deficiencies in his claim and requested that he provide additional evidence within 30 days. On
the same date, it requested that the employing establishment submit information, including the
job sites where appellant worked, the sources of noise appellant was exposed to, the period of
exposure, and the decibel and frequency of the exposure. Neither appellant nor the employing
establishment responded to OWCP’s queries.
In an April 4, 2016 decision, OWCP denied appellant’s claim for a schedule award. It
found that he failed to submit evidence to establish that the alleged events occurred as alleged.
On June 13, 2016 appellant requested reconsideration. He submitted a June 7, 2016 letter
from Dr. Paul D. Kuster, an audiologist. Dr. Kuster saw appellant on February 19, 2014 for
numerous auditory communicational problems and constant bilateral tinnitus. Appellant
reported a history of military noise exposure and in his work duties at the employing
establishment. Dr. Kuster related that audiometric evaluations performed during his employment
at the employing establishment clearly showed increasing bilateral high frequency hearing loss,
which was consistent with traumatic noise exposure. He advised that it was likely appellant’s
hearing loss and tinnitus were caused by exposure to loud acoustic trauma during his
employment. Dr. Kuster noted that appellant was currently wearing binaural hearing aids to ease
communicational difficulties. He recommended hearing protection usage. Appellant also
submitted audiograms performed by the employing establishment as part of a hearing
conservation program dated October 21, 1982 through March 4, 2002.
In a decision dated September 13, 2016, OWCP denied modification of its April 4, 2016
decision. It found that appellant failed to submit the requested factual evidence in response to its
November 18, 2015 development letter.
On January 2, 2017 appellant again requested reconsideration. In an undated statement,
he described the history of his exposure to noise from January 3, 1968 through February 22,
1983, the date he began working at the employing establishment. Appellant advised that he was
not exposed to any excessive noise until he started working at the employing establishment in

2

1983. He indicated that he was exposed to extensive noise from various weapons during 16
weeks of firearms training and qualification on outdoor and indoor ranges. Appellant noted that
substandard hearing protection was provided.
Upon graduation from the employing
establishment’s training academy, he worked in several field offices as a SWAT team member
which required extra firearms and assault training and exercises that involved firing weapons and
throwing flash bang grenades from a helicopter onto a target. Appellant had no hobbies that
involved exposure to loud noise. He noted that he retired from the employing establishment and
was last exposed to loud noise on October 3, 2003. Appellant had not previously filed a
workers’ compensation claim. He related that, although he reported August 30, 2013 as the date
he first became aware of his hearing loss, he had become aware of his condition over the years in
social situations in loud environments and with his family. Appellant had difficulty hearing
them talk to him, especially young children. He claimed that his condition progressed to the
point where he wore hearing aids all the time to communicate. Appellant filed his claim after
talking to his coworkers who had less hearing loss than him and filed successful claims.
By letter dated January 6, 2017, the employing establishment noted that on February 21,
1983 appellant was appointed as a special agent and attended new agents’ training class from
February 22 to June 6, 1983. During his training, appellant fired approximately 3,500 rounds of
ammunition from various types of firearms. From June 7, 1983 until his retirement as a
supervisory special agent on October 3, 2003 he was afforded firearms training. Appellant fired
approximately 20,800 rounds of ammunition of various types during this period. As a SWAT
team member and tactical operator he was exposed to an incalculable amount of ammunition
rounds that were fired on a daily basis. Appellant was also exposed to noise from flash bang
grenades. The employing establishment noted that special agents attended mandatory firearms
training eight times a year, with four outdoor sessions held during the summer months and four
indoor sessions held during the winter months. Actual firing on the range consisted of
approximately five hours per outdoor session and one hour per indoor session. Typically,
approximately 200 rounds of ammunition were fired during an outdoor session and 60 rounds
were fired during an indoor session. In view of this, the employing establishment asserted that
the annual exposure to firing noise on a range per agent was approximately 24 hours. It noted
the use of ear guards (headsets) by special agents during firearms training was mandatory. In a
separate January 6, 2017 letter, the employing establishment noted the jobs appellant held from
February 22, 1983 through October 3, 2003 and his salaries in these jobs and duties as a special
agent. It noted that he had returned to work as a federal civilian employee on August 9, 2015.
The employing establishment also submitted a January 5, 1984 letter and an undated letter noting
outdoor and indoor range noise level test results.
On February 1, 2017 OWCP referred appellant, together with a statement of accepted
facts (SOAF) and the medical record, to Dr. Bane for an otologic examination and audiological
testing. In a February 22, 2017 medical report, Dr. Bane noted normal findings on physical
examination and diagnosed mild-to-moderate hearing loss in the right ear and mild-to-severe
hearing loss in the left ear. He opined that appellant’s hearing loss was in part, or all, due to
noise exposure in his federal civil employment. Dr. Bane reasoned that he had significant noise
exposure. He also reasoned that appellant’s hearing loss was greater than expected with
presbycusis. Dr. Bane recommended hearing protection, hearing aids, and yearly audiograms.

3

Britney Komes, an audiologist, performed an audiogram on the date of Dr. Bane’s
examination.
She provided an impression of mild-to-moderate-severe high frequency
sensorineural hearing loss in the right ear and mild-to-severe sensorineural hearing loss in the left
ear. Ms. Komes also provided an impression of tinnitus in each ear. She reported testing at the
frequency levels of 500, 1,000, 2,000, and 3,000 hertz (Hz) which revealed the following: right
ear 25, 35, 35, and 60 decibels (dBs), respectively; left ear 35, 45, 35, and 45 dBs, respectively.
Utilizing the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment3 (A.M.A., Guides), Ms. Komes calculated that appellant sustained 25.6
percent monaural hearing impairment in the right ear (20.625 percent + 5 percent for tinnitus)
and 27.5 percent monaural hearing impairment in the left ear (22.5 percent + 5 percent for
tinnitus). She calculated a binaural hearing impairment of 28 percent.
In a supplemental report dated February 28, 2017, Dr. Bane noted a history of appellant’s
accepted work-related noise exposure and reviewed the SOAF and medical record. He again
reported normal examination findings and also reviewed Ms. Komes’ February 22, 2017
audiogram. Dr. Bane agreed that appellant had bilateral high frequency sensorineural loss, mildto-moderately severe in the right ear and mild-to-severe in the left ear. He also agreed that
appellant had tinnitus. Dr. Bane advised that he had five percent monaural impairment of the
right ear, five percent monaural impairment of the left ear, and 28 percent binaural hearing
impairment. In response to questions posed by OWCP, he related that appellant had no recent
noise exposure and that his hearing was normal in 1982. Dr. Bane reiterated that his
sensorineural hearing loss was in excess of what would be normally predicated on the basis of
presbycusis. He also reiterated that appellant’s hearing loss was caused by work-related noise
exposure, noting that he was exposed to firearms for a significant length of time and intensity.
Dr. Bane restated his treatment recommendations.
In a March 7, 2017 decision, OWCP vacated its September 13, 2016 decision and
accepted that appellant was exposed to noise during his federal employment and a diagnosis of
bilateral sensorineural hearing loss.
On March 22, 2017 appellant filed a claim for a schedule award (Form CA-7).
On March 31, 2017 OWCP requested that its DMA provide an opinion on impairment.
In an April 5, 2017 report, the DMA reviewed the SOAF and the medical record. He agreed
with Ms. Komes and Dr. Bane that appellant had noise-induced sensorineural hearing loss. The
DMA also agreed that appellant had 20.625 percent monaural hearing loss in the right ear and
22.5 percent monaural hearing loss in the left ear. He, however, related that he was unable to
comment on the diagnosis of tinnitus as there was no discussion of tinnitus in the records and its
impact on appellant’s activities of daily living (ADLs) or completed Tinnitus Handicap
Inventory or Federal Occupational Health (FOH) Tinnitus form. The DMA believed that
Dr. Bane and Ms. Komes misspoke when they stated that appellant’s right and left ear monaural
hearing loss was five percent. Instead, he believed that they meant that appellant had tinnitus
awards of five percent. Utilizing the sixth edition of the A.M.A., Guides the DMA determined
that appellant had 20.9 percent binaural hearing loss. He recommended yearly audiograms,
3

A.M.A., Guides (6th ed. 2009).

4

hearing protection, and hearing aids. The DMA advised that appellant had reached MMI on
February 22, 2017, the date of Dr. Bane’s examination.
In a June 28, 2017 decision, OWCP granted appellant a schedule award for 21 percent
binaural hearing loss. The period of the award, 42 weeks, ran from February 22 through
December 12, 2017, a total of 42 weeks.4
LEGAL PRECEDENT
The schedule award provisions of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.7
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.8 Using the frequencies of 500, 1,000, 2,000, and 3,000 cycles per second, the
losses at each frequency are added up and averaged.9 Then, the fence of 25 dBs is deducted
because, as the A.M.A., Guides points out, losses below 25 dBs result in no impairment in the
ability to hear everyday speech under everyday conditions.10 The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.11 The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to

4

The decision indicated that the award was for 20.9 percent binaural hearing loss. However, number of weeks of
compensation awarded, 42, indicates that OWCP awarded 21 percent of the maximum of 200 weeks of
compensation payable for a 100 percent hearing loss (20 percent x 200 weeks). See 5 U.S.C. § 8107(c)(13). See
also Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3(b) (January 2010)
(provides for rounding the calculated percentage of impairment to the nearest whole point).
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. See also Jacqueline S. Harris, 54 ECAB 139 (2002).

8

A.M.A., Guides 250 (6th ed. 2009).

9

Id.

10

Id.

11

Id.

5

arrive at the amount of the binaural hearing loss.12 The Board has concurred in OWCP’s
adoption of this standard for evaluating hearing loss.13
If tinnitus interferes with activities of daily living, including sleep, reading and other
tasks requiring concentration, enjoyment of quiet recreation and emotional well-being, up to five
percent may be added to a measurable binaural hearing impairment.14
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s DMA for an opinion concerning the nature and percentage in
accordance with the A.M.A., Guides with the DMA providing rationale for the percentage of
impairment specified.15
ANALYSIS
OWCP accepted that appellant sustained a binaural hearing loss due to noise exposure at
work. It developed the claim by referring him to Dr. Bane, a Board-certified otolaryngologist.
In a February 22, 2017 report, Dr. Bane diagnosed bilateral hearing loss. He opined that the
hearing loss was due to appellant’s workplace noise exposure and recommended hearing
protection, hearing aids, and yearly audiograms. Ms. Komes performed an audiogram on behalf
of Dr. Bane. Based on the audiometric data from her audiogram, Ms. Komes calculated that
appellant had 20.625 percent monaural hearing impairment in the right ear and 22.5 percent
monaural hearing impairment in the left ear. She added five percent impairment for tinnitus,
resulting in a total 25.6 percent monaural hearing impairment in the right ear (20.625 percent + 5
percent for tinnitus) and 27.5 percent monaural hearing impairment in the left ear (22.5 percent +
5 percent for tinnitus). Ms. Komes calculated a binaural hearing impairment of 28 percent. In a
supplemental report dated February 28, 2017, Dr. Bane reviewed Ms. Komes’ February 22, 2017
audiogram. He agreed that appellant had 28 percent binaural hearing impairment which included
five percent for tinnitus in each ear.
On April 5, 2017 OWCP’s DMA reviewed appellant’s medical record, including
Dr. Bane’s February 28, 2017 findings. He concurred in the finding of 20.625 percent monaural
hearing loss in the right ear and 22.5 percent monaural hearing loss in the left ear based on
Ms. Komes’ audiogram results. The DMA, however, did not credit the finding of Dr. Bane and
Ms. Komes of an additional five percent bilateral hearing loss due to tinnitus and calculated a
20.9 percent binaural hearing loss. He reasoned that there was no discussion of tinnitus in the
record and its impact on appellant’s ADLs or completed Tinnitus Handicap Inventory or FOH
Tinnitus form. The Board notes that, in a June 7, 2016 report, Dr. Kuster, an audiologist, noted a
history that appellant complained of constant bilateral tinnitus.
12

Id.

13

Donald E. Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying prior decision), Docket No.
01-1570 (issued August 13, 2002); Reynaldo R. Lichtenberger, 52 ECAB 462 (2001).
14

A.M.A., Guides 249.

15
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(f) (March 2017).

6

On appeal appellant contends that he has greater impairment based on the opinions of
Dr. Bane and Ms. Komes. The Board notes that the A.M.A., Guides at section 11.2b, page 24916
states that, if the tinnitus interferes with ADLs such as sleep, reading, enjoyment of quiet
recreation, and emotional well-being, up to five percent may be added to a measurable binaural
hearing impairment.
The Board finds that this case is not in posture for a decision as clarification is required
from Dr. Bane as to why he added five percent impairment for tinnitus. Regarding tinnitus, the
A.M.A., Guides provides that tinnitus in the presence of unilateral or bilateral hearing
impairment may impair speech discrimination. Therefore, up to five percent may be added for
tinnitus in the presence of measurable hearing loss if the tinnitus impacts the ability to perform
ADLs.17 Although Dr. Bane and Ms. Komes included five percent impairment for tinnitus in
appellant’s monaural impairment determinations, neither physician addressed how this impacted
his ADLs.18
It is well established that proceedings under FECA are not adversarial in nature, nor is
OWCP a disinterested arbiter. While the claimant has the burden of proof to establish
entitlement to compensation, OWCP shares the responsibility in the development of the evidence
to see that justice is done. As OWCP undertook development of the evidence by referring
appellant to Dr. Bane, it has the duty to secure an appropriate report addressing the relevant
issues.19 Because Dr. Bane did not explain why he included a rating for tinnitus in his
determination of appellant’s hearing loss, the case will be remanded to OWCP to request
Dr. Bane to provide a supplemental report explaining his rationale for giving a five percent
impairment rating for tinnitus. Following this and any necessary further development, OWCP
shall issue a de novo decision relative to the extent and degree of appellant’s hearing impairment.
CONCLUSION
The Board finds that this case is not in posture for a decision as to whether appellant has
more than 21 percent binaural (both ears) hearing loss, for which he previously received a
schedule award.

16

A.M.A., Guides 249.

17

David W. Ferrall, 56 ECAB 362 (2005).

18

D.F., Docket No. 15-0246 (issued September 19, 2016); R.O., Docket No. 15-0194 (issued
September 19, 2016).
19

Peter C. Belkind, 56 ECAB 580 (2005).

7

ORDER
IT IS HEREBY ORDERED THAT the June 28, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision of the Board.
Issued: March 14, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

